Title: To Benjamin Franklin from Francis Coffyn, 30 August 1779
From: Coffyn, Francis
To: Franklin, Benjamin


Hond. Sir
Dunkerque 30th. Augt. 1779.
Since the last letter I had the honour to write Your Excellency, on the 12th. inst, I am deprived of your Excellency’s favours.
In the instructions delivered to Capn. Marchant of the black Prince privateer (for which your Excellency was pleased to grant a Commission,) is mentioned arte. 3d.—that the trial of the prizes made on the Ennemy by the American Ships of war, which may be carry’d into the ports of France or Spain, shall be Submitted to the Courts there instituted to determine Such causes.
On the 23d. June Said privateer carry’d into Morlaix an English brig call’d the good will, and landed the hostage of a vessell he ransomed. On the 24th. of July the Same privateer conducted into the Same port another brig call’d the Dublin, and landed 12 hostages for the Same number of vessells he ransomed, the particulars of which I had the honour to send to your Excellency by my letter of 2d. inst. The prisoners on board Said prizes, & the hostages have been Examined by the officers of the Admiralty at Morlaix and the process’s have been instructed in the Same manner & form as is practised with the prizes taken by the French ships of war, and the papers respecting Sd. prizes have been Sent to Mr. De Grandbourg Secretary general of the marine Department in order that the Conseil des prises should pronounce their condemnation, to the forwarding of which Mr. Torris owner of said privateer wrote to Mr. Bigot, Greffier or Clark of said Court, in order that he might be enabled to sell the prizes & recover the ransoms; but by the answer he received from this Gentleman, it appears that Sd. Tribunal has no orders to Judge the American prizes, and that the papers have been Sent to M. De Sartine. This induced M. Torris to write to the Minister on the 11th. of this month, but as he has not yet received any answer, and the officers of the Admiralty at Morlaix refusing to sell the prizes before they receive the condemnation, Mr. Torris desired me by a letter he wrote me the 27th. inst. (which I take the liberty to inclose with a copy of that he address’d to M. De Sartine) to represent to Your Excellency that there are Several perishable articles on board said prizes, which may be Exposed to a total loss if the sale suffers a longer delay, & to request your Excellency to pronounce the condemnation of said prizes, or to mention what steps may be taken to obtainleave to Sell them. I further understand that the owners in England of the vessells which have been ransomed by said privateer, are unwilling to discharge the bonds & redeem the hostages, before a regular condemnation is pass’d over them as lawfull prizes. Its the more necessary that this matter should be brought into its proper channell, as it seems that this adventurer causes great interruption to the Ennemys Trade, by letters the owners received last night from Brest, they are advised that he put again into that port, after a weeks cruize, with Eight Hostages on board, for the Same number of English vessells he ransomed, the particulars of which are not mentioned. These Successes have determined the proprietors to fitt out an other Cutter of 60 feet keel, & 20 feet beam mounting 16. three pounders 24 Swivels & small arms with 65 men, all Americans & Irish under the command of Capn. Edward Macarter of Boston; this Cutter will be call’d the black Princess, and is intended to cruize in Company with the black Prince. The owners have again apply’d to me, to request Your Excellency to grant them a Commission. If Your Excellency thinks proper to comply with their request, I shall conform to Your Excellencys orders and intentions, respecting the instructions, and oath of allegiance to the united States to be taken by Capn. Macarter his officers & Crew, a formula of which I beg Your Excellency to send me, as I did not keep a copy of that taken by Capn. Marchant. Interim I here inclose an acknowledgement Sign’d by three prisonners he Set at liberty under their promise of obtaining the Exchange of the same number of Americains. If these two privateers cruize together as intended, I hope they’ll be able to keep all their prisonners on board, which the former could not do on account of the Smalness of his vessell. I beg the favour of your Excellency’s answer as Soon as convenient, interim I have the honour to remain with due respect. Your Excellency’s Most obedient & most devoted humble Servant
Frans. Coffyn

The papers concerning Capn Cunningham’s people, will be Sent to your Excellency by my next.
Mr. Torris also requested me to send the Copy of a letter he wrote your Excellency on the 9th. inst. which he apprehends miscarry’d.
To his Excellency Dr. Bn. Franklin at Passy.

 
Notation: Mr. Coffin Augt. 30.1779
